 In the Matter of AI;LIs-CHALMERS MANUFACTURING COMPANYandUNITED FARM EQUIPMENT AND METAL WORKERS OF AMERICA,.C.I.O.CaseNo. R-5400SUPPLEMENTAL DECISIONANDDIRECTIONAugust 07, 1943On June 8, 1943, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in this pro-ceeding., Pursuant to the Direction of Election, an election by secretballot was conducted on July 2 by the Acting Regional Director forthe Eighteenth Region (Minneapolis, Minnesota).On July 5, 1943,the Acting Regional Director, acting pursuant to Article III, Sec-tion 10, of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties anElectionReport.As to the balloting and its results, the ActingRegionalDirector reported as follows :Approximate number of eligible voters----------------------494Total ballots cast------------------------------------------466Total ballots challenged------------------------------------19Total void ballots------------------------------------------3Total valid votes counted------------------------- _-------444Votes cast for United Farm Equipment and Metal WorkersofAmerica----------------------------------------------220Votes cast for Lodge 1109, International Association of Ma-chinists--------------------------------------------------222Votes cast for Neither------------------------------------2In the Election Report, the Acting Regional Director consideredthe challenges, all of which were by the United Farm Equipmentand Metal Workers of America, herein called the C. I. 0., andrecommended that they be sustained and the ballots not be countedon the ground that the employees involved were employed eitherin a supervisory or clerical capacity; he further recommended thatsinceneither of the labororganizations appearingupon the ballothad been designated and selected by a majority of the employeesin the appropriate unit, that the Board dismiss the petition unless1 50 N. L.It.B. 237.52 N L. R. B, No. 35.237 238DECISWNS OF NATIONAL LABOR RELATIONS BOARDone of the contesting labor organizations requested a run-off electionwithin 10 days.2On July 10, 1943, the International Association of Machinists,.herein called the I. A. M., filed Objections to the Election Report.These objections alleged, in substance, that the recommendations ofthe Acting Regional Director with regard to the disposition of thechallenged ballots were incorrect and that the ballots should becounted.On July 12, 1943, the Regional Director, after considera-tion of the objections of the I. A. M., issued and duly served uponthe parties a Report on Objections, in which he recommended thatthe Board direct a hearing on said objections.Pursuant to an order of the Board, dated July 23,-1943, and pur-suant to notice duly served upon the parties, a hearing was held atLa Crosse, Wisconsin, on August 6, 1943, before James C. Batten,Trial Examiner.The Board, the I. A. M., and the C. I. O. ap-peared,s participated, and all parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded opportunity to file briefs withthe Board.Upon the record so made,' the Election Report, the objections ofthe I. A. M., the Report on Objections, and the record previouslymade, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.Maynard Olsonwas challenged by the C. I. O. on the groundthat he is a supervisory employee.At the time the eligibility listswere furnished to the Board, he was employed as a productionworker; however, on July 2, 1943, Olson was promoted to the posi-tion of assistant foreman, and now has the power to make recom-mendations with regard to the status of the employment of thoseunder him.Although this position is temporary, the recordrevealsthat it is for an indefinite duration.4We agree with the recommen-dation of the Acting Regional Director, and find that Olson is asupervisory employee.We shall, therefore, consider his ballot in-valid.2.Leon Bechtel, Marion Schraeder,and-Wilma Lawenerare em-ployees engaged in the time-study department, the employees ofwhich were expressly excluded from the appropriate unit in the2 On July 6, 1943, the C. I. 0. requested a run-off election.$The Company did not enter an official appearance.* The record indicated that in the event of curtailment of production,according to thecustom of the Company, temporary supervisors would return to their former status. ALUIS-ICHALMERS MANUFACTURING COMPAW239Decision and Direction of Election issued herein.5At the hearingon objections, the I. A. M. withdrew its objections to the recom-mendations set forth in the Election Report.Accordingly, we shalldeclare their ballots invalid.3.Willard Lund, Andrew Wang, Ralph Dawson, August Bruemmer,David Vaaler, Edward Raatz, Boyd Dacey, Arleen Ki1vm, ShirleySiegel, Shirley Deck, Rita Banasik, Anita Rudolph, Viola Stinson,Doris Panke,andOlive Wojohnare clerical employees in the stores de-partment, which is part of the manufacturing or production depart-ment under the general supervision of the works manager.These em-ployees are directly under the supervision of the person in charge of theshipping, receiving, and stores departments.The work of these em-ployees is performed in the plant, and they are not under the super-vision of the office.They are hourly paid employees and their wagesare dependent upon a scale negotiated by the I.A.M. for all clericalemployees in the production department.The vacations of these em-ployees are figured in the same manner as those of other employees inthe production department.The Company considers that these em-ployees are production clerks, and that they come within the purviewof that group insofar as collective bargaining is concerned. In viewof the foregoing, we disagree with the recommendation of the ActingRegional Director, and find that these employees were entitled to vote.For the reasons indicated above, we conclude and find that MaynardOlson, Leon Bechtel, Marion Schraeder, and Wilma Lawener were noteligible to vote in the election and their ballots are hereby declaredinvalid.We further find that Willard Lund, Andrew Wang, Ralph Dawson,August Bruemmer, David Vaaler, Edward Raatz, Boyd Dacey, ArleenKihm, Shirley Siegel, Shirley Deck, Rita Banasik, Anita Rudolph,Viola Stinson, Doris Panke, and Olive Wojohn were eligible to vote inthe election and their ballots are hereby declared valid. Since the re-sults of the election may depend on the counting of the 15 challengedballots declared valid, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDnux n that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allis-ChalmersManufacturing Company, La Crosse, Wisconsin, the Regional Directors See footnote 1. 240VE'C'LSII-ONS OF NATIONAL LABOR RELATIONS BOARDfor the Eighteenth Region shall, pursuant to the Rules and Regulationsof the Board set forth above, and subject to Article III, Sections 10 and11, of said Rules and Regulations, within ten (10) days from the date ofthis Direction open and count the ballots of Willard Lund, AndrewWang, Ralph Dawson, August Bruemmer, David Vaaler, EdwardRaatz, Boyd Dacey, Arleen Kihm, Shirley Siegel, Shirley Deck, RitaBanasik, Anita Rudolph, Viola Stinson, Doris Panke, and OliveWojohn, and thereafter prepare and cause to be served upon the partiesin this proceeding a Supplemental Election Report, embodying thereinhis findings and his recommendations as to the results of the ballot.-CHAIRMAN MILLIs took no part in the consideration of the aboveSupplemental Decision and Direction.